By the court, Redfield, Ch. J.
The only question raised in the present case is in regard to the sufficiency of the plaintiffs’ declaration, upon general demurrer. It is in a brief form, which has been in very general use in the state, for many years, and always regarded, by this court as sufficient, in the ordinary case of natural persons being parties to the suit. An attempt is made to show that the plaintiff is not properly described, but we see no difficulty upon that ground.
Judgment affirmed.